Citation Nr: 1705212	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss, currently evaluated on a schedular basis as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Brother


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel
INTRODUCTION

The Veteran served in the U.S. Army from November 1971 to August 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Winston-Salem, North Carolina, Regional Office (RO). In December 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.

In April 2014, the Board, in pertinent part, declined to refer the bilateral hearing loss for extraschedular consideration under 38 C.F.R. § 3.321(b). The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a June 2015 Memorandum Decision, the Court, in pertinent part, vacated the Board's April 2014 denial of a higher rating for bilateral hearing loss on an extraschedular basis. In December 2015, the Board remanded the appeal to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Per the June 2015 Court Memorandum Decision, remand is necessary to refer entitlement to an extraschedular rating for bilateral hearing loss to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.

The case is REMANDED for the following action:

1.  After completing any necessary development, refer entitlement to an extraschedular rating for bilateral hearing loss to the Under Secretary for Benefits or the Director of the Compensation and Pension Service. A copy of the decision must be included in the claims file.  

2.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




